            Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 1 of 25


1    Patrick H. Dwyer, SBN 137743
     P.O. Box 1705, Penn Valley, CA 95946
2
     Tel: (530) 432-5407; Fax: (530) 432-9122
3    Email: pdwyer@pdwyerlaw.com
     Attorney for Plaintiffs Estate of Gabriel Strickland,
4    N.S., and Shawna Alexander
5
6                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
7
8
9                                                CASE NO.: 2:21-CV-000175-MCE-AC
      Estate of Gabriel Strickland, N.S., and
10
      Shawna Alexander,
11       Plaintiffs,                             PLAINTIFF’S OPPOSITION TO
                                                 DEFENDANT CITY OF GRASS
12    vs.                                        VALLEY’S MOTION TO DISMISS
13
      Nevada County, California, et al.,         Date: April 8, 2021 (vacated)
14      Defendants.

15                                               The Honorable Morrison C. England
16
17
18
19
20          Defendant City of Grass Valley has filed a motion (ECF 16) under FRCP
21
     12(b)(6) to dismiss Plaintiff’s Monell claims and certain state law claims (“Motion”).
22
     Plaintiffs submit this Opposition to Defendant’s Motion.
23
24
25
26
27
28
            Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 2 of 25


1
                                                    Table of Contents
2
3    I.     Introduction ..........................................................................................   1

4    II.    Applicable Law
5
            A.        Motions to Dismiss ...................................................................          3
6
            B.       Use of Force Analysis: The Totality of Circumstances ...........                                 4
7
8           C.       The Reasonableness of the Use of Force is a Jury Question ..                                     4

9           D.       Monell Claims ............................................................................       5
10
     III.   The 5th and 13th Causes of Action are Properly Pleaded under Monell
11
            A.       Analysis of the Totality of the Circumstances ........................                           7
12
13          B.       Other Factors in the Totality of the Circumstances

14                   1.        Availability of Less Intrusive Alternatives ..................                         9
15                   2.        Proper Warnings Were Not Given ................................                        10
16
                     3.        It Was Obvious that Gabriel Was Not Mentally Well                                      10
17
            C.       The GV Officers Worked as an Integrated Team and
18
                     Any of Them Could Have Stopped the Tragic Loss of Life ....                                      10
19
     IV.    The 5th and 13th Causes of Action are Not Conclusory or Vague .....                                       12
20
            A.       Single Instance is Sufficient for Monell Claim ......................                            13
21
22          B.       Plaintiffs Have Also Pleaded Multiple Instances
                     in Support of the 5TH and 13th Causes of Action .....................                            14
23
24   V.     The 17th and 18th Causes of Action are Properly Pleaded Because
            Gabriel Strickland Was Entitled to a Reasonable Accommodation
25
            A.       Applicable Law of the ADA and Rehab Act ............................                             16
26
27          B.       Application of the Law to the Alleged Facts ............................                         17

28                                                               i
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 3 of 25


1    V.    State Law Claims ..................................................................................        17
2
           A.       The Twentieth Cause of Action .................................................                   17
3
           B.       The Twenty-First Causes of Action ...........................................                     18
4
5          C.       The Twenty-Third Cause of Action ............................................                     19

6          D.       No Additional Challenges to the 22rd or 24th Causes of Action                                     19
7    IV.   Conclusion .............................................................................................   20
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                              ii
            Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 4 of 25


1                                             Table of Authorities
                                                                                                  Page
2
     United States Supreme Court
3
     Connick v. Thompson, 563 U.S. 51, 63-64 (2011) .................................. 6
4
5    Ashcroft v. Iqbal, 556 U.S. 662 (2009) ...................................................   3, 16

6    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ...........................              3, 16
7    City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156 (1997) ............                 3
8
     Board of County Commissioners of Bryan County, Oklahoma v.
9          Brown, 520 U.S. 397 (1997) .........................................................   4
10
     Graham v. Conner, 490 U.S. 386, 396-97 (1989) ................................... 4
11
     City of Canton v. Harris, 489 U.S. 378 (1989) ....................................... 3n2, 4-6
12
13   City of Oklahoma v. Tuttle, 471 U.S. 808 (1985) ................................... 5

14   Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978) 2
15   United States Courts of Appeal
16
     Tubares v. City of Huntington Beach, 2021WL609854 (9th Cir. 2021).                           19
17
     Lam v. City of Los Banos, 976 F.3d 986 (9th Cir. 2020) .......................               7
18
19   Vos v. City of Newport Beach, 892 F3d 1024 (9th Cir. 2018) ................                  16

20   Mendez v. County of Los Angeles, 897 F.3d 1067 (9th Cir. 2018) .....                         19
21
     Reese v. City of Sacramento, 888 F.3d 1030 (9th Cir. 2018) .................                 18
22
     S.B. v. County of San Diego, 864 F.3d 1010 (9th Cir. 2017) ..............                    4
23
24   George v. Morris, 736 F3d 829 (9th Cir 2013) ......................................          7

25   AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631 (9th Cir. 2012) .                       4, 16
26
     Glenn v. Washington County, 673 F.3d 864 (9th Cir. 2011) ............... 4-5
27
28                                                        iii
             Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 5 of 25


1    Long v. City & Cnty. of Honolulu, 511 F.3d 901 (9th Cir. 2007) ........ 8
2
     Lee v. City of Los Angeles, 250 F.3d 668 (9th Cir. 2001) ....................                           6
3
     United States v. Koon, 34 F.3d 1416 (9th Cir. 1994) ...........................                         11n10
4
5    O’Neil v. Krzeminski, 839 F.2d 9 (9th Cir. 1988) ................................                       11n10

6    United States District Courts
7
     Frias v City of Los Angeles, 2020 WL4001622 (CD Cal 2020) .............                                 19
8
     Peck v. County of Orange, 2020WL7767613 (C.D. Cal 2020) ..............                                  11n10
9
10   Maric v. Alvarado, 2020WL949938 (E.D. Cal. 2020) ............................                           18

11   Varo v. Los Angeles County District Attorney’s Office,
              473 F. Supp. 3d 1066 (C.D. Cal. 2019) .......................................                  3, 6
12
13   Nunez v. City of San Jose, 381 F. Supp. 3d 1192 (N.D. Cal 2019) .......                                 7

14   Velasquez v. County of San Bernadino, 2018WL6061204
              (C.D. Cal. 2018) ...........................................................................   18
15
16   Mendez v. County of Los Angeles, 897 F.3d 1067 (9th Cir. 2018) ........                                 19

17   United States Statutes
18
     42 U.S.C. § 1983 ...................................................................................... 3, 5n3, 5
19
     Americans with Disabilities Act, 42 U.S.C. §12101, et seq. (“ADA”) ....                                     16
20
21   Rehabilitation Act, 29 U.S.C. 701, et seq. (“Rehab Act”) .......................                         16

22   Federal Rules of Civil Procedure
23   Federal Rule of Civil Procedure 12(b)(6) ................................................ 2, 7
24
     California Law
25
     California Constitution, Articles 1, 7, & 13 ...........................................                17-18
26
27
28                                                               iv
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 6 of 25


1    I.    Introduction
2
           The basic facts are not in dispute. On New Year’s Day 2020, Gabriel
3
     Strickland was walking through a quiet neighborhood in Grass Valley, California
4
5    with an Airsoft BB gun that was clearly marked with the orange tip required by law

6    so that police would not confuse a toy for a real gun.
7          Gabriel did not brandish the toy weapon and or assault anyone with it.
8
     There was no crime in progress and no urgency. The GV Officers knew that Gabriel
9
     suffered mental health issues. Despite these situational facts, they formulated
10
11   their “Plan” to deploy officers with high-powered assault rifles and simultaneously

12   surround Gabriel. Well-known de-escalation tactics or even a call for specialized
13
     help (e.g., a mental health professional or trained negotiator) were ignored.
14
           These tragic facts paint a clear picture: the GV Officers had no idea how to
15
16   handle a simple toy gun check, except by overwhelming use of lethal force. The

17   Strickland video1 shows that the officers were well trained in using lethal weapons,
18
     but it also shows that they had no clue when to use lethal force or how to de-
19
     escalate and communicate calmly with a mentally disabled person.
20
           As soon as the officers surrounded Gabriel, they jumped from their cars and
21
22   shouted obscene demands to drop the gun. Despite the abrupt, harsh tactics,

23   Gabriel calmly tried to explain for several minutes that it was just a toy. But
24
25
           1
                   Plaintiffs’ judicially noticed this video (ECF 22-1) for their Opposition
26
     to Nevada County’s Motion to Dismiss. Plaintiffs’ renew the same request for
27   judicial notice for this Opposition to the City of Grass Valley’s Motion to Dismiss.

28                                              1
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 7 of 25


1    instead of exploiting Gabriel’s willingness to talk as an opportunity to calmly
2
     negotiate a resolution, the officers just became more agitated. As their frustration
3
     grew, their vision became tunnel focused: they lost sight of the simple goal of
4
5    checking if the weapon was a toy or real. The officers lost objectivity and became

6    obsessed with making Gabriel “obey” their commands. They forgot whatever
7    training they may have had in peaceful resolution. Instead of asking for help, the
8
     officers proceeded with their tactical assault as if it was the only solution. The
9
     tragic end was predictable: three bullets to Gabriel’s chest.
10
11         The City of Grass Valley grounds its defense to all claims on the assertion

12   that the GV Officers’s use of force was reasonable. It does this under the popular
13
     police maxim: if the victim points a gun at an officer, the officer has the absolute
14
     right to use lethal force. However, that is not the law, and for obvious good reasons.
15
16   When, as in this case, there is no urgency, no crime in progress, the victim neither

17   attacks the officers nor flees the scene, and he is willing to talk, the police cannot
18
     ignore their obligation to de-escalate, communicate calmly, and call for specialized
19
     help. These peaceful, non-lethal approaches are essential to constitutional police
20
     work when, as in this case, the victim was known to have mental health issues.
21
22         Looking at the municipal liability in this case, the Supreme Court has made

23   it very clear that a single instance of the use of lethal force such as happened to
24
     Gabriel, will support a claim under Monell v. New York City Dept. of Social
25
     Services, 436 U.S. 658 (1978)(“Monell”). When the failure to train, supervise,
26
27
28                                               2
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 8 of 25


1    and/or enforce constitutional policies on using lethal force is “so obvious”2, Monell’s
2
     “deliberate indifference” pleading requirement is satisfied.
3
     II.   Applicable Law
4
5          A.      Motions to Dismiss

6           In evaluating the sufficiency of a complaint, courts must accept all factual
7    allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Iqbal”), citing Bell
8
     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Twombly”) . To survive a Rule
9
     12(b)(6) motion, a complaint must articulate “enough facts to state a claim to relief
10
11   that is plausible on its face.” Twombly, 550 U.S. at 570. Although a pleading need

12   not contain “detailed factual allegations,” it must contain “more than labels and
13
     conclusions” or “a formulaic recitation of the elements of a cause of action.”
14
     Twombly at 555. “A claim has facial plausibility when the plaintiff pleads factual
15
16   content that allows the court to draw the reasonable inference that the defendant is

17   liable for the misconduct alleged.” (Emphasis added). Iqbal at 678.
18
           To state a 42 U.S.C. §1983 claim, Plaintiffs must plausibly allege that a
19
     person acting under color of state law deprived them of a federal constitutional or
20
     statutory right. City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 180 (1997).
21
22         Although the Iqbal and Twombly decisions “heightened the traditionally lax

23   pleading requirements for Monell claims, the standard is no stricter for Monell
24
     claims than for other allegations.” Varo v. Los Angeles County District Attorney’s
25
26         2
                  This term is quoted from the Supreme Court’s decision in the City of
27   Canton v. Harris, 489 U.S. 378, 390 (1989).
28                                              3
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 9 of 25


1    Office, 473 F. Supp. 3d 1066, 1076 (C.D. Cal. 2019)(“Varo”), citing to AE ex rel.
2
     Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012).
3
           B.     Use of Force Analysis: The Totality of Circumstances
4
5          The Supreme Court’s decision in Graham v. Conner, 490 U.S. 386, 396-97

6    (1989) (“Graham”), sets forth the conceptual analysis to be used for evaluating use
7    of force claims. Under Graham, a multi-part analysis is necessary to ascertain the
8
     “totality of circumstances” around the use of force. The Graham analysis has three
9
     factors to consider: “(1) the severity of the crime at issue; (2) whether the suspect
10
11   posed an immediate threat to the safety of the officers or others; and (3) whether

12   the suspect actively resisted arrest or attempted to escape.” S.B. v. County of San
13
     Diego, 864 F.3d 1010, 1013 (9th Cir. 2017) (citing Graham, 490 U.S. at 396).
14
     Graham made clear that these are not exclusive and others factors should be
15
16   evaluated, including: “the availability of less intrusive alternatives to the force

17   employed, whether proper warnings were given and whether it should have been
18
     apparent to officers that the person they used force against was emotionally
19
     disturbed.” Id. (quoting Glenn v. Washington County, 673 F.3d 864, 872 (9th Cir.
20
     2011)).
21
22         C.     The Reasonableness of the Use of Force is a Jury Question

23         In excessive force cases, the courts have consistently denied both summary
24
     judgment and judgment as a matter of law because there almost always are, as in
25
     this case, disputed facts that only a jury can decide. The Ninth Circuit made this
26
27   very clear in Glenn v. Washington County, 673 F. 3d 864, 871 (9th Cir. 2011) where

28                                              4
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 10 of 25


1    it stated that “[b]ecause [the excessive force inquiry] nearly always requires a jury
2
     to sift through disputed factual contentions, and to draw inferences therefrom, we
3
     have held on many occasions that summary judgment or judgment as a matter of
4
5    law in excessive force cases should be granted sparingly.”

6          D.     Monell Claims
7          To state a claim against a municipality under §1983, a plaintiff may not
8
     allege mere respondeat superior liability, but instead must allege facts that, if
9
     proven, will demonstrate the municipality’s acts or omission as the cause of the
10
11   constitutional harm as distinguished from the acts or omissions of its employee.

12   There are three ways a plaintiff may successfully plead a Monell claim.
13
           First, the plaintiff can allege a single incident of harm that, if proved to have
14
     occurred, will also prove the existence of the municipality’s unconstitutional policy.3
15
16         Second, the plaintiff may allege two or more instances in which the acts or

17   omissions of the municipality’s employees prove the municipality’s failure to have or
18
     enforce a constitutional policy or procedure, or failure to properly train or supervise
19
     its employees therein, and that such failure(s) caused the violation of plaintiff’s
20
     constitutional rights. See City of Oklahoma v. Tuttle, 471 U.S. 808, 824 (1985).
21
22         Third, the Supreme Court in City of Canton v. Harris, 489 U.S. at 390,

23   recognized that there can be situations in which, even though there may not be an
24
25         3
                   For example, a plaintiff can allege that he went to vote, but was told
     by the municipality that he had to pay a city poll tax to vote. If Plaintiff can prove
26
     that he had to pay the tax in order to vote, then he has proven the municipality’s
27   unconstitutional policy and the right to recover under 42 U.S.C. §1983.

28                                              5
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 11 of 25


1    express unconstitutional policy such as in the first pleading option discussed above,
2
     the subject matter of the policy area is “so obvious” a matter of constitutional
3
     concern for a municipality that the failure of a municipality to address it can be
4
5    deemed to constitute deliberate indifference to the rights of persons with whom

6    officers come into contact and a plaintiff need only allege a single instance to state a
7    valid claim. To make its point, the Supreme Court used a failure to train example:
8
           But it may happen that in light of the duties assigned to specific
9          officers or employees the need for more or different training is so
           obvious, and the inadequacy so likely to result in the violation of
10
           constitutional rights, that the policymakers of the city can reasonably
11         be said to have been deliberately indifferent to the need. In that event,
           the failure to provide proper training may fairly be said to represent a
12         policy for which the city is responsible, and for which the city may be
13         held liable if it actually causes injury. City of Canton at 390.

14         Then in footnote 10, the Supreme Court presented the example of a
15   municipality giving guns to its law enforcement officers, but failing to train them in
16
     the constitutional use of deadly force. This single instance exception has been
17
     noted in subsequent Supreme Court decisions on Monell claims. See Connick v.
18
19   Thompson, 563 U.S. 51, 63-64 (2011); Board of County Commissioners of Bryan

20   County, Oklahoma v. Brown, 520 U.S. 397, 409 (1997).
21
           Most importantly, whether a “local government entity has displayed a policy
22
     of deliberate indifference is generally a question for the jury.” Varo at 1076, citing to
23
24   Lee v. City of Los Angeles, 250 F.3d 668, 682 (9th Cir. 2001). As shown below,

25   Plaintiffs have alleged facts sufficient to withstand Defendants FRCP 12(b)(6)
26   motion under both the second and third described forms of Monell pleading.
27
28                                              6
            Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 12 of 25


1    III.    The 5th and 13th Causes of Action are Properly Pleaded under Monell
2
             The City of Grass Valley has moved under FRCP 12(b)(6) to dismiss the Fifth
3
     and Thirteenth Causes of Action on the assertion that there was no constitutional
4
5    violation by the GV Officers because their use of force was reasonable.

6            A.    Analysis of the Totality of the Circumstances
7            This purported defense leads directly to the factual review required under
8
     Graham of the “totality of circumstances”. The following is an analysis of the
9
     factual allegations in the Complaint in accordance with Graham.
10
11           The totality of circumstances, by definition, means the entire encounter

12   between the police and the victim, from the dispatch call to the final use of force.
13
     See e.g., Lam v. City of Los Banos, 976 F.3d 986, 996-998 (9th Cir. 2020); Nunez v.
14
     City of San Jose, 381 F. Supp. 3d 1192, 1205-1212 (N.D. Cal 2019). However,
15
16   Defendant ignores the “totality” element and focuses only on the last few seconds of

17   the incident.4
18
             Defendant asks the Court to put on blinders, look at only the last few
19
     seconds, and apply an incorrect maxim: i.e., “if the victim points a gun at an officer,
20
     the officer has the absolute right to use lethal force”. That is not the law. As the
21
22   Ninth Circuit has explained in many cases: “the fact that the ‘suspect was armed

23   with a deadly weapon’ does not render the officers' response per se reasonable
24
     under the Fourth Amendment.” George v. Morris, 736 F3d 829, 838 (9th Cir 2013),
25
26           4
                Ironically, and in contradiction to almost the entire Motion to Dismiss,
27   Defendant makes this very point in its Memorandum at p. 16:2-10.

28                                              7
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 13 of 25


1    quoting from Long v. City & Cnty. of Honolulu, 511 F.3d 901, 906 (9th Cir. 2007).
2
                  Graham Factor #1: The Severity of the Crime at Issue
3
                  There was no reported crime and no discernable threat of any crime.
4
5    Thus, there was nothing to warrant any use of force. Complaint ¶¶ 25, 37.

6                 Graham Factor #2: There Was No Immediate Threat
7                 The dispatch call reported a man walking with a gun, but that he
8
     “'didn’t seem like upset or anything". Complaint ¶ 25. There were no reports to the
9
     police that he ever brandished the toy gun, threatened anyone, trespassed onto
10
11   private property, or acted in any manner threatening public safety. Complaint ¶¶

12   36-37. Even after the GV Officers arrived, there was no threat by Gabriel.
13
                  Graham Factor #3: Gabriel Never Actively Resisted Or Tried to Flee
14
                  Gabriel never tried to hide, evade, or flee. He stood with the gun
15
16   pointing away from the GV Officers until the very end, when he knelt down with

17   the toy gun pointed skywards. His words and actions were neither provocative nor
18
     hostile, only explanatory. Complaint ¶¶ 39-61. Gabriel repeatedly told the GV
19
     Officers that it was a toy Airsoft rifle with a marked orange tip as required by law.5
20
     Gabriel even tapped on the barrel to let them hear it was plastic, not metal.
21
22   Complaint ¶¶ 26, 39-44. In fact, officer Tripp is heard saying in the Strickland

23   video “[y]ou could have painted that ...”, thereby acknowledging that the GV
24
25
           5
                  Defendants admitted this fact at the end of the Strickland video which
26
     has been requested to be judicially noticed (ECF 22-1) as part of the Plaintiffs’
27   Opposition (22) to the Motion to Dismiss filed by Nevada County (ECF 14).

28                                             8
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 14 of 25


1    officers saw the orange tip. Complaint ¶ 45. Gabriel did not brandish the toy and
2
     most of the time he pointed it skyward or at the ground. Complaint ¶¶ 46-48.
3
           B.     Other Factors in the Totality of the Circumstances
4
5                 1.     Availability of Less Intrusive Alternatives

6                 As alleged in the Complaint (¶ 50), the officers could have used, but
7    did not, any number of standard de-escalation techniques. Indeed, the actions of
8
     the officers inflamed the situation and made the use of lethal force inevitable in
9
     their own minds.6 For example, they kept shouting commands with foul language.
10
11   If they had been calm and polite, Gabriel might have responded differently.7

12                When officer Hooper failed with the taser, he and the other GV
13
     Officers could have moved back a few feet and re-assess. Unfortunately, the GV
14
     Officers panicked, then moved forward screaming commands and shot Gabriel dead.
15
16   Complaint ¶ 60-61. The GV Officers could and should have backed up, or at least

17   stop their forward march on Gabriel, and re-assessed the situation.8
18
19         6
                  This glaring failure goes against the express direction of the California
20   legislature and the California Peace Officers Standards and Training (“POST”)
     Commission manual on De-escalation Strategies and Techniques. A copy of this
21   manual is Exhibit 1 to Plaintiffs’ accompanying Request for Judicial Notice.
22         7
                  The GV Officers could have told Gabriel that if it was a toy, they would
23   let him go. This would have psychologically enabled alternatives, like putting the
     toy on the ground, backing up a few feet and letting an officer inspect the weapon.
24
           8
                  This is exactly the opposite approach to what is taught by the
25   California POST Commission which defines de-escalation as “... the process of using
     strategies and techniques intended to decrease the intensity of the situation.”
26
     POST Manual, p. 45. The POST Manual at p. 48 teaches that “t]he most effective
27   law enforcement professionals possess a forward, a neutral, and a reverse.”

28                                             9
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 15 of 25


1                 2.     Proper Warnings Were Not Given
2
                  The officers that came to the incident scene under the “Plan” (see
3
     Complaint ¶34), immediately drew their weapons, and began shouting “drop the
4
5    fucking gun”. Complaint ¶ 39. If they had calmly and politely approached Gabriel

6    and asked to take a look at the gun, he would likely still be alive. Proven de-
7    escalation techniques emphasize calm, deliberative thinking about how to control
8
     the situation instead of being controlled by the situation. Complaint ¶¶ 51-60.
9
                  3.     It Was Obvious that Gabriel Was Not Mentally Well
10
11                It was obvious to anyone watching Gabriel at the incident scene that

12   he was not in a normal state of mind. Complaint ¶49. A normal person would have
13
     simply put the gun on the ground. More importantly, the GV Officers knew who
14
     Gabriel was: a homeless man with mental health issues. They also knew that he
15
16   had just been released from custody.9 Complaint ¶¶ 32-33. There was ample time

17   for the GV Officers to call for a mental health professional or a trained negotiator.
18
     Gabriel was obviously in a mental state that could not correctly evaluate how he
19
     should respond to the GV Officer’s demands. Complaint ¶50-51.
20
           C.     The GV Officers Worked as an Integrated Team and
21
                  Any of Them Could Have Stopped the Tragic Loss of Life
22
           Defendant City of Grass Valley further asserts that unlike GV Officer
23
24   Hooper, GV Officers Grube and Ball did not open fire on Gabriel Strickland, and

25
26         9
                  During the Strickland Video one of the GV Officers kept calling out to
27   “Gabe” in a familiar manner, clearly revealing that he knew Gabriel.

28                                             10
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 16 of 25


1    therefore, there is no basis to allege excessive force against them. Memorandum at
2
     9:11-28. Defendant admits that under the law, fellow officers at an incident scene
3
     have a duty to intercede to stop the violation of a victim’s constitutional rights.10
4
5    However, Defendant contends that this rule does not apply because the shooting

6    death was reasonable and there are no allegations that GV Officers Grube or Ball
7    had a realistic opportunity to intercede and prevent the death of Gabriel.
8
           As shown above, the death of Gabriel was the direct result of the Plan that
9
     the GV Officers formulated as a team and then carried out as a team. All three GV
10
11   Officers played their assigned role in the Plan without objection and all three GV

12   Officers failed to use any de-escalation techniques. All three GV Officers were
13
     heavily armed and had their weapons trained upon Gabriel, ready to fire with
14
     deadly intent at any false move. All of the GV Officers were in radio and verbal
15
16   contact with each. Any one of them could have objected as the Plan unfolded or

17   suggested an alternative approach or even that they just slow down and back off.
18
     There was plenty of time for any of them to radio GV police headquarters and ask
19
     for supervisor assistance.
20
           All three GV Officers knew Gabriel and his mental health issues.11 Even after
21
22
23         10
                  Defendant cited to United States v. Koon, 34 F,3d 1416, 1447n25 (9th
24   Cir. 1994), but the leading Ninth Circuit case appears to be O’Neil v. Krzeminski,
     839 F.2d 9, 11-12 (9th Cir. 1988). This was recently followed by Peck v. County of
25   Orange, 2020WL7767613 (C.D. Cal 2020).
26         11
                Indeed, one GV Officer can be heard calling out to “Gabe” because he
27   knew Gabe and feared how the Plan would end.

28                                              11
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 17 of 25


1    the GV Officers came within about 15 feet, Gabriel just knelt and held the gun
2
     upright. It was glaringly obvious that Gabriel was not in a normal mental state,
3
     but not one of the GV Officers suggested that they stop and consider non-lethal
4
5    alternatives. Instead, they together just kept screaming commands.

6           The combined acts and omissions of the GV Officers fueled Gabriel into more
7    of a heightened paranoid and defensive state. Even though Gabriel knew it was
8
     only a toy gun, he felt so alone and threatened by the GV Officers at the very end,
9
     he just gave up and pointed the gun in a futile effort at self-defense.
10
11          There was an astonishing failure by any of GV Officer to intercede to stop the

12   use of deadly force. Accordingly, all three should be held accountable.
13
     IV.    The 5th and 13th Causes of Action are Not Conclusory or Vague
14
            Defendant City of Grass Valley also challenges the 5th and 13th Causes of
15
16   Action on the ground that they contain conclusory and vague allegations about

17   inadequate training and supervision. Memorandum at 10:1 to 11:14. These same
18
     defenses were asserted by Nevada County in its Motion to Dismiss (ECF 14) and
19
     Plaintiffs provided a thorough rebuttal in their Opposition (ECF 22). The following
20
     is an abridged version of Plaintiffs’ arguments as they apply to Grass Valley.
21
22          The above-cited Supreme Court decisions long ago put municipalities on

23   notice that they would be liable under Monell if they did not adopt appropriate
24
     policies for the constitutional use of force and then train their law enforcement
25
     officers accordingly. This included specific policies and field practices for the
26
27   mentally disabled. Thus, the City of Grass Valley has been on notice for decades

28                                              12
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 18 of 25


1    that it would be liable under Monell for the allegations such as in the Complaint.
2
           Defendant somewhat recognized its constitutional obligations in its GV Police
3
     UOF manuals. Complaint ¶¶ 82-83. However, Plaintiffs have alleged that these
4
5    policies failed to include the specific policies and practices necessary to safely detain

6    or arrest persons with mental illness; in particular, when and how to use lethal
7    force. Plaintiffs further allege that City of Grass Valley never undertook any
8
     specific or adequate training for its GV Officers, never supervised its GV Officers in
9
     this respect, and did not even enforce what limited policies it had adopted.
10
11   Complaint ¶¶ 84-86. These failures demonstrate Defendant’s deliberate

12   indifference to the possible harm at the hands of GV Officers.
13
           A.     Single Instance is Sufficient for Monell Claim
14
           As discussed above, the Complaint alleges the meeting of the NCSO deputies
15
16   and GV Officers to formulate a Plan. Complaint ¶ 34-31. The Complaint also

17   alleges that the GV Officers knew Gabriel Strickland and that he suffered from
18
     serious mental illness. Further, it alleges that Gabriel was released from custody
19
     shortly before his death without any mental health evaluation or treatment and
20
     that he was in a state where he was simply unable to support himself and unable to
21
22   understand and reasonably respond to the commands of law enforcement.

23   Complaint ¶¶ 28-31. Despite this knowledge, the GV Officers never called for any
24
     mental health professional or negotiation advice. Complaint ¶¶ 27-31, 32-35.
25
           It is obvious from the Strickland video that the GV Officers had no idea what
26
27   they were doing and had not been properly trained for detaining or arresting a

28                                              13
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 19 of 25


1    person with mental health issues. Complaint ¶¶ 49-51. Instead, the GV Officers
2
     followed the only training that they had received: the full-on use of lethal force. The
3
     tragic result was predictable. Complaint ¶¶ 52-63.
4
5          The Supreme Court’s recognition that a single occurrence could prove a

6    municipality’s deliberate indifference to an obvious constitutional deficiency in its
7    policies and procedures is forcefully borne out by the events in this case. It was
8
     obvious from the Strickland video that a non-confrontational, de-escalation,
9
     approach was required. Gabriel was mentally incapable of responding to the GV
10
11   Officers’ threatening commands and overwhelming show of force. But, lethal force

12   was the only tool in the GV Officers’ toolbox. In addition, no supervisor intervened
13
     to review the Plan or supervise the field operation. These failures are such obvious
14
     failures in a the Defendant’s constitutional duty that, as understood by the
15
16   Supreme Court, this single instance suffices to plead a Monell claim.

17         B.     Plaintiffs Have Also Pleaded Multiple Instances
                  in Support of the 5TH and 13th Causes of Action
18
19         Plaintiffs pleaded additional instances in which GV Officers used excessive

20   force and caused serious bodily harm to an arrestee. See Complaint ¶ 87-89. The
21
     first is Peterson v. Nevada County, E.D. Cal. Case No. 2:19-cv-00949-JAM, in which
22
     the plaintiff, John Peterson, a person with mental disabilities who was seeking
23
24   mental health assistance at the time of the incident, was arrested by several GV

25   Officers, including Defendant Conrad Ball. One of GV’s Officers attacked the
26   plaintiff by forcibly trying to put his surgically repaired leg through locked
27
28                                             14
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 20 of 25


1    handcuffs even though he was not resisting. The officer's attack re-injured the
2
     plaintiff's leg, causing a life threatening infection that took surgery and about six
3
     weeks of hospital care to cure.
4
5          Plaintiffs also pleaded the case of Howie v. Nevada County, et al,

6    2:18-CV-03146-JAM-KJN. In this instance, GV Officer John Hererra not only used
7    excessive force upon Mr. Howie, Officer Herrera failed to intercede to stop the
8
     outrageous use of force by Deputy Grizzle and then joined in. The incident video12
9
     shows Mr. Howie cooperating with NCSO Deputy Grizzell and GV Officer Herrerra
10
11   (the arresting officer) entering the booking area at the Nevada County jail. Mr.

12   Howie is handcuffed behind his back and was asked to stand facing the wall, which
13
     he did.13 Then Mr. Howie turns his head to one side and NCSO Deputy Grizzel
14
     jumps on top of him and forces him over onto the floor, severely fracturing Howie’s
15
16   right knee. GV Officer Herrera fails to intercede and joins in the “pile on” of Mr.

17   Howie. These factual allegations demonstrate the callous disregard of GV Officer
18
     Herrera towards Mr. Howie, who is mentally disabled. Obviously, there is a lack of
19
     training, supervision, or enforcement by Defendant of constitutional policies or
20
21
22         12
                  This video is the third document in Plaintiffs’ Request for Judicial
23   Notice that accompanies their Opposition (ECF 22) to Nevada County’s Motion to
     Dismiss (ECF 14).
24
           13
                  The Complaint in ¶ 74, alleges that Mr. Howie suffered from mental
25   disability. This was unnecessary to allege in the Howie v. Nevada County case, but
     it has been specifically alleged here and Plaintiffs can show that Mr. Howie’s
26
     mental disability was a factor in his turning his head slightly away from the wall,
27   unleashing an outrageous use of force.

28                                             15
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 21 of 25


1    practices for its officers, especially when the interact with the mentally ill.
2
     V.    The 17th and 18th Causes of Action are Properly Pleaded Because
3          Gabriel Strickland Was Entitled to a Reasonable Accommodation

4          A.     Applicable Law of the ADA and Rehab Act
5
           Plaintiffs agree with Defendant that the Americans with Disabilities Act, 42
6
     U.S.C. §12101, et seq. (“ADA”) and the Rehabilitation Act, 29 U.S.C. 701, et seq.
7
8    (“Rehab Act”) provide identical remedies, procedures, and rights, and therefore, are

9    analyzed with the same legal framework. Vos v. City of Newport Beach, 892 F3d
10
     1024, 1036 (9th Cir. 2018)(“Vos”). Memorandum at p. 11:24 to 12:1.
11
           Defendants concede that the Rehab Act and ADA prohibit a public entity
12
13   from discriminating against any “qualified individual with a disability.” Defendants

14   also do not assert that Gabriel Strickland was not a qualified individual or that he
15   was not entitled to the benefits of these two laws. The only defense that Defendant
16
     asserts to these two causes of action is that the use of force by the GV Officers was
17
     reasonable, and therefore, there was no failure to reasonably accommodate
18
19   Gabriels’ disability. Memorandum at p. 12:2-15.

20         The analysis for determining the reasonableness of use of force against a
21
     qualified individual is the same as the reasonable use of force analysis in the §1983
22
     context governed by the Graham analytical approach. See Vos at 1037-1038. The
23
24   Ninth Circuit found in Vos that where the officers “had the time and opportunity to

25   assess the situation and potentially employ the accommodations ... , including de-
26   escalation, communication, or specialized help”, the officers were required to
27
28                                              16
           Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 22 of 25


1    provide those accommodations. That is almost exactly the situation in this case.
2
            B.    Application of the Law to the Alleged Facts
3
            As discussed above, the GV Officers had all the time they needed to
4
5    formulate the Plan and then execute it. However, as alleged in the Complaint and

6    evidenced in the Strickland video, the GV Officers failed to utilize any de-escalation
7    methods, failed to communicate calmly, and failed to obtain any specialized help.
8
     There was no urgency, Gabriel did not try to flee and he never tried to attack the
9
     GV Officers. What actually happened was the tragic unfolding of the Plan that only
10
11   contemplated the use of lethal force as the means to gain Gabriel’s compliance.

12          As discussed in Section II.C, with any §1983 case, the question of
13
     reasonableness of the officer’s acts or omissions is for the jury. The ADA and Rehab
14
     Act claims are properly pleaded and are fully supported by the allegations in the
15
16   Complaint. A jury will need to decide the matter or reasonable accommodation.

17   VI.    State Law Claims
18
            Defendant asserts that the use of force was reasonable as a defense to all
19
     state claims. Memorandum at p 14:14-18. This question has been addressed.
20
     Defendant also asserts the following additional defenses.
21
22          A.    The Twentieth Cause of Action

23          The City of Grass Valley contends that the 20th Cause of Action fails because
24
     there is no private right of action under Article I, Section 1. Although Plaintiffs do
25
     not concede the correctness of the Defendant's position because the law is still
26
27   developing, Plaintiffs have no objection to removing reference to Sections 1 & 7.

28                                             17
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 23 of 25


1          Plaintiffs’ core allegations in the 20th Cause of Action are concerned with
2
     Article I, Section 13. Defendant does not challenge Plaintiffs' claims under this
3
     section, impliedly conceding that it states a good cause of action. The District Court
4
5    has recently held that a plaintiff may bring a private right of action under Article I,

6    Section. See e.g., Maric v. Alvarado, 2020WL949938 (E.D. Cal. 2020) at p. 6; see
7    also, Velasquez v. County of San Bernadino, 2018WL6061204 (C.D. Cal. 2018), at p.
8
     2, where the district court discussed the prior disputed history of rulings on this
9
     question and found that the framers of the California Constitution "intended to
10
11   incorporate those remedies provided at common law" for actions under Section 13.

12         B.     The Twenty-First Cause of Action
13
           Defendants challenge the 21st cause of action on the ground that there are “no
14
     allegations that any Grass Valley Police Officer intended to use unreasonable force
15
16   against Mr. Strickland”. Memorandum at p. 15:18-19.

17         In the Complaint at ¶ 286, Plaintiffs specifically allege that the GV Officers,
18
     “used threats, intimidation, coercion, and unnecessary and excessive force against
19
     Gabriel Strickland to interfere with his exercise and enjoyment of the rights
20
     secured by both the U.S. Constitution and the California Constitution.” Further,
21
22   Plaintiffs alleged in Complaint ¶291 that the acts of the GV Officers were

23   committed with “malice ... and done with callous disregard ... .”
24
           Defendant correctly cites to Reese v. City of Sacramento, 888 F.3d 1030 (9th
25
     Cir. 2018) (“Reese”) for the proposition that the jury will need to find specific intent.
26
27   However, Defendant failed to observe that in Reese, the Ninth Circuit further held

28                                              18
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 24 of 25


1    that the requisite “specific intent” could be found by a jury based upon the force
2
     being unreasonable and “‘more than necessary under the circumstances’”. Reese at
3
     1045. This very point was made clear in Frias v City of Los Angeles, 2020
4
5    WL4001622 (CD Cal 2020) where the District Court upheld a verdict on a jury

6    instruction that the defendant officers intended to violate the victims right to be
7    free from excessive force and that the officers acted with a reckless disregard for the
8
     victim’s constitutional rights. Plaintiffs have sufficiently pleaded the necessary
9
     specific intent with the allegations of unreasonable force being applied with malice
10
11   and a callous disregard for the constitutional rights of Gabriel.

12         C.     The Twenty-Third Cause of Action
13
           Defendants correctly argue that under California law the officer’s pre-
14
     shooting decisions can render his behavior unreasonable under the totality of the
15
16   circumstances, even if the use of deadly force at the moment of the shooting might

17   be reasonable in isolation, citing to Mendez v. County of Los Angeles, 897 F.3d
18
     1067, 1082-83 (9th Cir. 2018) and Tubares v. City of Huntington Beach,
19
     2021WL609854 (9th Cir. 2021). Indeed, that has been at the core of Plaintiffs’
20
     arguments throughout this Opposition. Defendant then simply repeats a short
21
22   version of its previous argument that the shooting of Gabriel was reasonable.

23   Plaintiffs obviously disagree and this will be the question for the jury. A valid claim
24
     for negligence has been pleaded.
25
           D.     No Additional Challenges to the 22rd or 24th Causes of Action
26
27         Plaintiffs do not find any challenges to the their 22nd or 24th claims other than

28                                             19
          Case 2:21-cv-00175-MCE-AC Document 29 Filed 03/25/21 Page 25 of 25


1    that the actions of the GV Officers was reasonable, which has been addressed.
2
     VII. Conclusion
3
           Defendants agreed that the use of force must be viewed in the “totality of the
4
5    circumstances”, even when the use of force at the final moment might be reasonable

6    if taken in isolation. When applied to this case, every claim raises a triable issue.
7          Plaintiffs’ allegations show a single instance of failure in a policy area that is
8
     so obviously a matter of constitutional concern for Defendant, that it is, alone,
9
     sufficient for a jury to find that Defendant’s failures in policies and training in the
10
11   proper use of lethal force constituted deliberate indifference to the rights of Gabriel

12   Strickland. Plaintiffs also pleaded two other cases of unreasonable use of force by
13
     GV Officers; thus, under any Monell pleading standard, Plaintiffs’ claims suffice.
14
           Defendant’s challenge to both the ADA and Rehab claims was also based on
15
16   the assertion that the use of force was reasonable. This has been addressed.

17         Similarly, the Defendant challenged the state law claims and the defenses
18
     fail for the same reason – it is a jury question.
19
           If the Court grants the Motion in full or part, Plaintiffs request leave to
20
     amend.
21
22
     Dated: March 25, 2021                    Respectfully,
23
24
25                                            By: /s/_Patrick H. Dwyer
                                              Patrick H. Dwyer, Counsel for Plaintiffs
26
27
28                                              20
